                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                   Plaintiff,

              v.                                     Case No. 19-MJ-02067DPR

 CHESLEY R. MINCKS,

                                   Defendant.

                                    MOTION FOR DETENTION

       The United States of America, by and through its undersigned counsel, moves this Court

to order the detention of the defendant, Chesley R. Mincks, and states the following in support of

the motion:

       1.          This motion is being made prior to Mincks’ first appearance before a judicial

officer. A criminal complaint has been filed charging Mincks with being an unlawful user of a

controlled substance, that is methamphetamine, in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(3) and 924(a)(2).

       2.          Title 18, United States Code, Section 3142(f) provides, in pertinent part, that a

hearing must be held by the appropriate judicial officer to determine whether any condition or

combination of conditions “will reasonably assure the appearance of such person as required and

the safety of any other person and the community” if the attorney for the Government moves for

such a hearing and the case involves:

       “(E) any felony that is not otherwise a crime of violence that involves…the
       possession or use of a firearm….”

       3.          On or about August 5, 2019, Mincks possessed a firearm, that is, a Mossberg brand,

715T model, .22-caliber short-barreled rifle, bearing serial number EL13504231.




            Case 6:19-cr-03113-SRB Document 7 Filed 08/20/19 Page 1 of 5
       4.      Mincks was contacted at a residence in Bolivar, Polk County, Western District of

Missouri, by the Bolivar, Missouri Police Department, the Missouri State Highway Patrol Special

Weapons and Tactics (MSHP SWAT), the United States Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF) and the Polk County, Missouri, Sheriff’s Office for the execution of an

arrest warrant for terroristic threats. The issuance of the arrest warrant was as a result of Mincks

making homicidal and suicidal threats to others, including that he would go on a shooting rampage

in Bolivar and that officers would have to remove him from the house in a “body bag.” Further

information was received that Mincks had a rifle with a “ballistic barrel” and a homemade

explosive in his room. Mincks had to be compelled out of the residence by the use of CS gas.

       5.      MSHP SWAT recovered what is believed to be an improvised explosive device at

the residence from Mincks’ bedroom. Preliminary analysis at the scene concluded that the device

had “energetic” material and contained finishing nails. The device has been sent off to the ATF

crime lab for further analysis.

       6.      ATF agents recovered a backpack from Mincks’ bedroom containing the short-

barreled rifle previously described herein. Ten rounds of .22-caliber ammunition were loaded

inside the attached magazine. ATF Special Agent (SA) Brian Fox determined the firearm was in

interstate commerce and that the gun was also a “firearm” as described by 26 U.S.C. § 5845.

Furthermore, the rifle’s barrel measured less than 16 inches in length.

       7.      ATF agents also determined that Mincks is a habitual user of controlled substances,

specifically methamphetamine, by speaking with friends, relatives, and Mincks’ state probation

officer. Shortly after being arrested for this incident, Mincks was drug tested as part of his

probation with Missouri Division of Probation and Parole and determined to have both

methamphetamine and marijuana in his system.



                                                 2

            Case 6:19-cr-03113-SRB Document 7 Filed 08/20/19 Page 2 of 5
        8.      Mincks has a lengthy criminal history dating back only two years, and almost the

entirety of it involves the unlawful use of controlled substances. Mincks was convicted of

possession of marijuana in Polk County, Missouri, in June 2017, and was fined $100 in case

number 17PO-CR00304. In case number 18PO-CR00050, in February 2018, Mincks pleaded

guilty to misdemeanor trespass and resisting arrest in Polk County, Missouri, and was given ten

days in the Polk County Jail. Also in February 2018, in case numbers 17PO-CR00661-01 and

17PO-CR00691-01, Mincks pleaded guilty to two separate counts involving the felony possession

of methamphetamine in Polk County, Missouri, and was given five years supervised probation in

both cases; he was later given a 120-day “Court Ordered Detention Sanction” as a result of

probation violations in June 2018.

        9.      Furthermore, Mincks is charged in case number 19PO-CR00007-01, currently

pending in Polk County, with possession of a controlled substance, specifically methamphetamine.

        10.     Regarding Mincks’ risk of non-appearance, Mincks has failed to appear in Missouri

state court three times.

        11.     In case number 18PO-CR00050, Mincks was personally served with a summons

with a court date of January 31, 2018. Mincks failed to appear on that date and a warrant was

issued for his arrest.

        12.     Additionally, in case number 19PO-CR00007-01, which is currently pending,

Mincks appeared in court on April 29, 2019, was given a court date and ordered to appear on May

13, 2019. Mincks failed to appear on that date and a warrant was issued, which was ultimately

served as a result of the arrest made in this matter in August 2019.

        13.     The United States submits that there is clear and convincing evidence that there are

no conditions that the Court could place on Mincks’ release that would reasonably assure his



                                                 3

             Case 6:19-cr-03113-SRB Document 7 Filed 08/20/19 Page 3 of 5
appearance in court and the safety of the community. See 18 U.S.C. § 3142(g)(1) nature and

circumstances of the offense; (2) weight of the evidence; (3)(A) the defendant’s character, physical

and mental condition, family ties, employment, financial resources, length of residence in the

community, community ties, past conduct, history relating to drug or alcohol abuse, criminal

history, and record concerning appearance at court proceedings, and (B) whether the defendant

was on probation/parole at the time of the offense; and (4) danger to the community or other

persons. Because of this, the United States requests that a detention hearing be held and that

Mincks be detained. See generally, United States v. Sazenski, 806 F.2d 846, 848 (8th Cir. 1986);

United States v. Warren, 787 F.2d 1337, 1338 (8th Cir. 1986).

       WHEREFORE, based on the foregoing, the United States requests that the Court hold a

detention hearing in accordance with 18 U.S.C. § 3142(f), and following such hearing, order the

detention of Mincks.

                                                     Respectfully submitted,

                                                     TIMOTHY A. GARRISON
                                                     United States Attorney

                                              By:    /s/ Anthony M. Brown
                                                     ANTHONY M. BROWN
                                                     Special Assistant United States Attorney
                                                     Missouri Bar # 62504
                                                     500 Hammons Tower
                                                     901 St. Louis Street
                                                     Springfield, Missouri 65806
                                                     (417) 831-4406




                                                 4

          Case 6:19-cr-03113-SRB Document 7 Filed 08/20/19 Page 4 of 5
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on August 20,
2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                                   /s/ Anthony M. Brown
                                                   ANTHONY M. BROWN
                                                   Special Assistant United States Attorney




                                               5

          Case 6:19-cr-03113-SRB Document 7 Filed 08/20/19 Page 5 of 5
